    Case: 1:18-cr-00036 Document #: 56 Filed: 12/07/18 Page 1 of 2 PageID #:371



                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 18-CR-36
        v.
                                                    Judge Robert W. Gettleman
JITESH THAKKAR,

                     Defendant.


              JITESH THAKKAR’S PROPOSED STATEMENT OF THE CASE

          Defendant Jitesh Thakkar respectfully submits the following proposed statement of the

case:

          Jitesh Thakkar has been charged with two counts of spoofing and one count of
          conspiracy to commit spoofing. Mr. Thakkar has pleaded not guilty to the charges.



Dated: December 7, 2018                               Respectfully submitted,

                                                      By: /s/ Renato Mariotti
                                                         Renato Mariotti
                                                         Holly H. Campbell
                                                         THOMPSON COBURN LLP
                                                         55 East Monroe St., 37th Floor
                                                         Chicago, Illinois 60603
                                                         (312) 346-7500
                                                         rmariotti@thompsoncoburn.com
                                                         hcampbell@thompsoncoburn.com

                                                         Attorneys for Jitesh Thakkar
     Case: 1:18-cr-00036 Document #: 56 Filed: 12/07/18 Page 2 of 2 PageID #:372



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, the foregoing was filed electronically with the

Clerk of the Court to be served upon all attorneys of record by operation of the Court’s electronic

filing system.

                                                     /s/ Renato Mariotti




                                               -2-
